266 F. Supp. 2d 1100 (2003)
CSL, L.L.C., a Florida limited liability company, Plaintiff,
v.
MAISON & MARKET SOLUTIONS, INC., a New York corporation, ETL Group, Inc., a New York corporation, and Stephan Mallez, an individual, Defendants.
No. C 02-3684 CRB.
United States District Court, N.D. California.
May 23, 2003.
Townsend and Townsend and Crew LLP, Paul W. Vapnek, Marc M. Gorelnik, Mary L. Shapiro, Elizabeth R. Gosse, San Francisco, CA, for Plaintiff CSL, L.L.C.

ORDER RE: DEFAULT JUDGMENT AND PERMANENT INJUNCTION
BREYER, District Judge.
On May 20, 2003, the Court entered default of defendants MAISON & MARKET SOLUTIONS, INC., ETL GROUP, INC., and STEPHAN MALLEZ (collectively the "Defendants"). The Court has jurisdiction over the parties and the subject matter.
IT IS HEREBY ORDERED:
(1) Defendants, their directors, officers, employees, agents, attorneys, representatives, and all other persons acting in concert or participation with them, either directly or indirectly, are permanently enjoined from:
(a) using the SWEEPING LOG, CHIMNEY SWEEPING LOG, and SWEEP LOG marks, or any confusingly similar variations of these marks including but not limited to, marks including one or more of the terms chimney, sweep, or sweeping, for firelogs or any fireplace or chimney-related goods or services; and
(b) registering or holding any domain names incorporating the words chimney, sweep, sweeping, or log.

(2) The , ,  , , , and  domain names shall be transferred to Plaintiff CSL, L.L.C. ("CSL"). Defendants and all those in privity or acting in concert with Defendants, including the registrar Network Solutions, Inc., shall immediately take all necessary actions to effect the transfer of these domain namenik,
*1101 (3) Plaintiffs' motion for costs and attorneys' fees shall be filed within thirty (30) days of entry of this judgment.
IT IS SO ORDERED.